62 F.3d 344
Curtis ECHOLS, Petitioner-Appellant,v.A.G. THOMAS, Respondent-Appellee.
No. 92-8981.
United States Court of Appeals,Eleventh Circuit.
Aug. 25, 1995.

Curtis L. Echols, Reidsville, GA, pro se.
Jill A. Pryor, Bondurant Mixson & Elmore, Atlanta, GA, for appellant.
Michael Bowers, Paula K. Smith, Attys.  Gen., Atlanta, GA, for appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:91-CV-2609-ODE);  Evans, Judge.
Before KRAVITCH, Circuit Judge, FAY and HENDERSON, Senior Circuit Judges.
PER CURIAM:


1
Curtis Lee Echols, Jr., a Georgia prisoner, appeals from the judgment of the United States District Court for the Northern District of Georgia denying his petition for habeas corpus relief filed pursuant to 28 U.S.C. Sec. 2254.  Echols contends that the life sentences imposed upon him in state court were not authorized by state law and that his court-appointed attorney was ineffective for failing to so advise him or to challenge their imposition.  Because Echols' attacks on his sentences turned on an unanswered question of Georgia law, we certified the following question to the Supreme Court of Georgia:


2
WERE THE LIFE SENTENCES IMPOSED BY THE DOUGLAS COUNTY SUPERIOR COURT AUTHORIZED BY THE GEORGIA LEGISLATURE AT THE TIME OF ECHOLS' SENTENCING?


3
Echols v. Thomas, 33 F.3d 1277, 1279 (11th Cir.1994).1


4
The Georgia Supreme Court has now answered that question in the affirmative.  Echols v. Thomas, 265 Ga. 474, 458 S.E.2d 100 (1995).  In view of the holding of the state's highest court that Echols was legally subject to the life sentences exacted in the trial court, the district court properly denied relief both on his statutory claim and his assertions of ineffective assistance of counsel.


5
The district court's judgment is therefore AFFIRMED.



1
 Our earlier opinion contains a more detailed statement of the relevant facts and proceedings, which need not be repeated here